F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                        May 18, 2006
                   UNITED STATES CO URT O F APPEALS
                                                                    Elisabeth A. Shumaker
                                 TENTH CIRCUIT                          Clerk of Court



 K A REEM LA N D ELL LO G A N ,

       Petitioner – Appellant,
 v.
                                                         No. 05-5136
 JAM ES SAFFLE, Director,                         (D.C. No. 00-CV -668-JHP)
 Department of Corrections;                              (N.D. Okla.)
 RANDALL W ORKM AN,
 W arden,

       Respondents – Appellees.



                       OR DER DENY ING CERTIFICATE
                            OF APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Kareem Logan, a state prisoner convicted of first degree murder and

shooting with intent to kill, requests a certificate of appealability (“COA”) to

appeal the district court’s denial of his 28 U.S.C. § 2254 habeas petition. For

substantially the same reasons set forth by the district court, we DENY a COA

and DISM ISS.

      On August 5, 1996, a man pulled up in a car alongside a group of three men

– Juan Brewer, and two members of the Hoover Crips 107 gang, M arco Johnson
and Brandon Payne – and fired several gunshots. Brewer died as a result of the

attack, and Johnson and Payne were injured.

      Logan, who was previously affiliated with the Rip Boys, a group related to

the Crips’ rival gang, the Bloods, was arrested and charged with first degree

murder and shooting with intent to kill. He w as interview ed by police officers

and made several incriminating statements. At the outset of the interview, the

officers told Logan that they had his mother in custody. At the end of the

interview, they told him that they could prosecute his mother for harboring a

fugitive. Logan, however, terminated the interview after the officers told him that

his mother could be prosecuted.

      During the trial, a prisoner named M ichael M cClendon testified that Logan

admitted that he had committed the shooting. Logan was convicted of both

counts and sentenced to life w ithout parole for first degree murder and ten years’

imprisonment for shooting with intent to kill.

      Logan appealed to the Oklahoma Court of Criminal Appeals (“OCCA”), on

three grounds, one of which was that he was denied due process of law when the

trial court failed to suppress his coerced self-incriminating statement. Logan also

filed a motion for a new trial on the basis of newly discovered evidence, citing

two affidavits executed by M cClendon that stated that he – M cClendon – gave

false testimony at trial. The OCCA affirmed the conviction and denied the




                                        -2-
motion for a new trial because it was not filed within a year of the judgement and

sentence.

       Logan then filed a federal habeas petition, arguing that he was denied due

process because the district court did not suppress his coerced self-incriminating

statement and that the O CCA improperly denied his motion for new trial as a

result of newly discovered evidence. Because Logan did not exhaust his second

claim, the district court stayed proceedings while he proceeded with a petition for

state post-conviction relief. After he filed that petition, the state district court

held a hearing on the matter. M cClendon testified that his original testimony was

true and that he was forced to execute the affadavits by a fellow prisoner named

“Roach.” The state district court found that M cClendon’s original testimony was

true and denied Logan’s petition and the OCCA affirmed.

       After the exhaustion of his state remedies, Logan asked the district court to

again consider his § 2254 petition. It denied his petition, holding that his

statements to the police were not involuntary and that the state district court’s

decision that M cClendon’s original testimony was true was not an unreasonable

determination of the facts in light of the evidence. Logan’s subsequent petition

for a COA was denied by the district court and he now seeks a COA from this

court. 1

       1
        Logan’s petition was filed after April 24, 1996, the effective date of the
Antiterrorism and Effective D eath Penalty Act (“AEDPA”); as a result, AEDPA’s
                                                                      (continued...)

                                          -3-
      A habeas petitioner is not entitled to relief if his claim has been adjudicated

on the merits by a state court unless that state court’s decision was “contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States” or was “based on an

unreasonable determination of the facts in light of the evidence presented in the

State court proceeding.” 28 U.S.C. § 2254(d). W e review de novo the district

court’s denial of Logan’s habeas petition. Beem v. M cKune, 317 F.3d 1175, 1179

(10th Cir. 2003) (en banc).

      Logan alleges that his statements to police investigators w ere not voluntary

because they were made after an improper threat, namely that Logan’s mother

would be prosecuted for harboring a fugitive if Logan did not give the officers the

testimony they wanted. A defendant is “deprived of due process of law if his

conviction is founded, in whole or in part, upon an involuntary confession,

without regard for the truth or falsity of the confession, and even though there is

      1
        (...continued)
provisions apply to this case. See Rogers v. Gibson, 173 F.3d 1278, 1282 n. 1
(10th Cir. 1999) (citing Lindh v. M urphy, 521 U.S. 320 (1997)). AED PA
conditions a petitioner’s right to appeal a denial of habeas relief under § 2254
upon a grant of a COA. 28 U.S.C. § 2253(c)(1)(A). A COA may be issued “only
if the applicant has made a substantial showing of the denial of a constitutional
right.” § 2253(c)(2). This requires Logan to show “that reasonable jurists could
debate whether (or, for that matter, agree that) the petition should have been
resolved in a different manner or that the issues presented were adequate to
deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,
484 (2000) (quotations omitted). Because the district court denied Logan a COA ,
he may not appeal the district court’s decision absent a grant of COA by this
court.

                                         -4-
ample evidence aside from the confession to support the conviction.” Jackson v.

Denno, 378 U.S. 368, 376 (1964) (citation omitted). A habeas petitioner is

entitled to an evidentiary hearing to determine whether his statements were made

voluntarily only if he shows that “his version of events, if true, would require the

conclusion that his confession was involuntary.” Lucero v. Kerby, 133 F.3d

1299, 11311 (10th Cir. 1999) (quoting Procunier v. Atchley, 400 U.S. 446, 451

(1971)).

      Even assuming that Logan’s version of events is true, we cannot conclude

that his confession was involuntary. A confession is involuntary if the

“government's conduct causes the defendant’s w ill to be overborne and his

capacity for self-determination critically impaired.” Kerby, 133 F.3d at 1311

(quotation marks omitted). Such a determination is made by examining the

totality of the circumstances, including “the age, intelligence, and education of

the suspect; the length of the detention and questioning; the use or threat of

physical punishment; whether M iranda safeguards were administered; the

accused’s physical and mental characteristics; and the location of the

interrogation.” Id. (quotation marks omitted). Logan was advised of his M iranda

rights and signed a waiver of those rights; he had a 12th grade education and had

not consumed any drugs or alcohol prior to his interview. The only fact that

Logan points to is the alleged threat to arrest his mother. This did not make his

statements involuntary. Although the officers mentioned that Logan’s mother

                                         -5-
was being questioned at the beginning of the interview, no threat was made. The

only language that could be construed as a potential threat came at the end of

Logan’s statements. Under these circumstances, Logan cannot establish that the

statements he made before the only potential threat w as issued were involuntary.

      Logan also claims that his due process rights w ere infringed when the state

courts denied his motion for a new trial. He argues that the crucial witness

against him – M ichael M cClendon – recanted his testimony, thereby making the

trial fundamentally unfair, and the state district court’s determination that the

testimony was true was based on an unreasonable determination of the facts in

light of the evidence presented to it.

      At trial, M cClendon testified that Logan admitted to comm itting the crimes

of which he was accused. After trial, he wrote out an affidavit that said that his

trial testimony was false. At a hearing in state district court, M cClendon stated

that he was pressured into writing the affidavit by a man named “Roach,” and that

his trial testimony was entirely true. The state district court determined that

M cClendon’s original testimony was true and denied Logan’s petition for post-

conviction relief. There is no basis for holding that this decision was contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States, or that it was based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceeding.

                                         -6-
      For the reasons set forth above, Logan’s request for a COA is DENIED and

the appeal is D ISM ISSE D.


                                    ENTERED FOR THE COURT



                                    Carlos F. Lucero
                                    Circuit Judge




                                     -7-